Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 144, 146-181, 186-202 are pending
Claims 144, 146-181, 186-202 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 4/26/2021 is acknowledged.  
Group I, claims 144, 146-181,186-202, drawn to a method for stimulating and selecting cells.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2018, 6/25/2019, 8/02/2019, 4/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 144, 146, 150-153, 155-160, 169-170, and 197 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matic et al., (Nano Letters, 2013, 13:5090-5097).

[AltContent: textbox ([img-media_image1.png])]In regard to claim 144, Matic teaches a method of modulating signals in T cells, the method comprising:
Incubating a composition comprising target CD4+ T cell in the presence of an anti-CD3 stimulatory agent that is reversibly bound to a first reagent (AuNP) via a first binding partner (NTA-His6-Protein G) (see Abstract figure excerpt adjacent), 
wherein a plurality of the T cells are immobilized on a support during the incubation,
wherein the support is a stationary phase (glass substrate) present in a 4-well Teflon chamber (see p. 3 of Supporting Information), and
the incubation is carried out under conditions whereby the stimulatory agent specifically binds to a molecule expressed on the surface of the T cells, thereby inducing or modulating a signal in the target cells.
In regard to claim 146, since Matic teaches the stimulatory agent (anti-CD3 antibody) that binds to and immobilizes the target T cells to the support is reversed with imidazole, then the T cells themselves are also reversibly immobilized (p. 9, of SI).
In regard to claims 150-152, as stated supra, Matic teaches the stimulatory agent is and anti-CD3 antibody.
In regard to claim 153, 155-159, Matic teaches that the incubation is further carried out in the presence of a second stimulatory agent (anti-CD28 antibody) capable of binding to a second molecule expressed on the surface of the T cell and enhances the stimulatory signal of the anti-CD3 antibody (p. 5092, col 2).
claim 160, as stated supra, Matic teaches the reagent comprises an agent capable of binding to an oligohistidine affinity tag.
In regard to claim 169, Matic teaches the anti-CD3 stimulatory agent induces immune cell proliferation and activation as defined by CD69 upregulation and IL-2 production (Abstract, Figs 2 & 3).
In regard to claim 170, as stated supra, Matic teaches the target cells are T cells.
In regard to claim 197, as stated supra, Matic teaches the container is a 4-well chamber, wherein well dimension correspond to a 96 well plate format (p. 3 of SI), which are shaped as cylindrical columns.
Accordingly, Matic anticipates instant claims.


Claims 144, 146, 148-149, and 161, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matic et al., (Nano Letters, 2013, 13:5090-5097).

[AltContent: textbox ([img-media_image1.png])]In regard to claims 144 and 146, Matic teaches a method of modulating signals in T cells, the method comprising:
Incubating a composition comprising target CD4+ T cell in the presence of an anti-CD3 selection agent and a anti-CD28 stimulatory agent that are each reversibly bound to a first and second reagent (AuNP) via a first and second binding partner (NTA-His6-Protein G) (see Abstract, p. 11-12 of SI, Sup Figs. 4 & 5, as well as figure 
wherein a plurality of the T cells are immobilized on a support by the selection reagent during the incubation,
wherein the support is a stationary phase (glass substrate) present in a 4-well Teflon chamber (see p. 3 of Supporting Information), and
the incubation is carried out under conditions whereby the stimulatory agent specifically binds to a molecule expressed on the surface of the T cells, thereby inducing or modulating a signal in the target cells.
In regard to claims 148 and 149, as stated supra, Matic teaches the selection agent is an anti-CD3 antibody.
In regard to claim 161, as stated supra, Matic teaches the reagent comprises an agent capable of binding to an oligohistidine affinity tag.
Accordingly, Matic anticipates instant claims.


Claims 147 and 198 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matic et al., (Nano Letters, 2013, 13:5090-5097).

[AltContent: textbox ([img-media_image1.png])]In regard to claim 147, Matic teaches a method of modulating signals in T cells, the method comprising:
(1) Combining (a) a composition comprising target CD4+ T cells and (b) an anti-CD3 selection agent that is reversibly bound to a first reagent (AuNP) via a first binding partner (NTA-His6-Protein G) that is immobilized on a support (see Abstract figure excerpt adjacent, note that Applicant’s specification does not exclude that the selection agent can also be a stimulatory agent),
wherein the support is a stationary phase that is present in a 4-well Teflon container (see p. 3 of Supporting Information),
wherein the cells are immobilized on the support via the selection agent; and 
(2) Incubating the T cells in the present of an anti-CD28 stimulatory agent that is also reversibly bound to an AuNP reagent via a NTA-His6-Protein G, under conditions that the stimulatory agent specifically binds to a molecule on the T cells surface and induces or modulates a signal in the target cell (p. 11-12 of SI, Sup Figs. 4 & 5).
In regard to claim 198, as stated supra, Matic teaches the container is a 4-well chamber, wherein well dimension correspond to a 96 well plate format (p. 3 of SI), which are shaped as cylindrical columns.
Accordingly, Matic anticipates instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 154, 160, 162, 166-168, 186-190, 195-196, and 200 are rejected under 35 U.S.C. 103 as being unpatentable over Matic et al., (Nano Letters, 2013, 13:5090-5097), in view of Schmidt et al., (WO2013/011011, filed 7/17/2012, published 1/24/2013, see IDS filed 12/20/2018)


However, in regard to claim 154, Matic is silent with respect to the anti-CD3 and anti-CD28 being both reversibly bound to a first reagent.
Schmidt teaches methods of selecting and stimulation target cells (Abstract, [0046, 0054]).
Specifically in regard to claims 154 and 162, Schmidt teaches a method of modulating cells with two or more agents (e.g., Fabs) that are both reversibly bound to a first reagent that comprises a streptavidin mutein (Strep-Tactin) (see excerpt of Fig. 1c).

    PNG
    media_image2.png
    569
    1165
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of modulating signals in T cells comprising incubating the cells in the presence of anti-CD3 and anti-CD28 stimulatory agents that are each reversibly bound to a support by a first and second reagent as taught by Mitac, and substitute the his-tag based reversible reagent with the strep-Tactin based reversible agent as taught by Schmidt with a reasonable expectation of success. The ordinary rd para., p. 16, 1st para.), thereby allowing a stronger complex to form between the cells and the support.
In regard to claims 166, 167 and 195, similar to Matic with imidazole, Schmidt teaches the method further comprises adding biotin to disrupt the reversible binding between the agents and reagents, which would have been an obvious step in order to use the active cells for therapeutic purposes (p. 5090 of Matic).
In regard to claims 160 and 168, as shown supra, Schmidt teaches the reagent comprise a streptavidin mutein and biotin.
In regard to claims 186-187 and 196, as stated supra, Matic teaches that an anti-CD3 and anti-CD28 antibody is used, while Schmidt teaches that just the Fab will suffice, which are more easily produced as fusion vectors [0061].
In regard to claims 163, 188-190, Schmidt teaches that the reversible binding relies on a streptavidin binding peptide that corresponds to SEQ ID NO:16 (p. 27, [0061], see SCORE report of 5/28/2021, rag.file, result #1) and comprises the sequence WSHPQFEK of SEQ ID NO: 8.
In regard to claim 200, as stated supra, Matic teaches the container is a 4-well chamber, wherein well dimension correspond to a 96 well plate format (p. 3 of SI), which are shaped as cylindrical columns.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 164-165, 191-194, and 201-202 are rejected under 35 U.S.C. 103 as being unpatentable over Matic et al., (Nano Letters, 2013, 13:5090-5097), in view of Schmidt et al., (WO2013/011011, filed 7/17/2012, published 1/24/2013, see IDS filed 12/20/2018), as applied to claims 144, 153, 154, 187-190, in further view of Korndorfer et al, (Protein Sci, 2002, 11:883-893)

As stated supra, Matic in view of Schmidt (WO2013) suggest a method of modulating signals in T cells comprising incubating the cells in the presence of anti-CD3 and anti-CD28 stimulatory agents that are each reversibly bound to a support by a first and second reagent that comprise a streptavidin based reversible reagent.
In regard to claim 201, as stated supra, Matic teaches the container is a cylindrical column, the target cells are T cells, and teaches that an anti-CD3 and anti-CD28 antibody is used, while Schmidt teaches that just the Fab will suffice, which are more easily produced as fusion vectors [0061].
In regard to claim 202, as stated supra, similar to Matic, Schmidt teaches the method further comprises adding biotin to disrupt the reversible binding between the agents and reagents, which would have been an obvious step in order to use the active cells for therapeutic purposes (p. 5090 of Matic).
However, in regard to claims 164-165, 191-194, and 201, although Schmidt (WO2013) teaches that the streptavidin protein used is a mutein, they are silent with respect to the mutein of SEQ ID NO:  4 or 6.
Korndorfer teaches a streptavidin mutein comprising SEQ ID NO: 4 (alias SAm1), which comprises Val44-Thr45-Ala46-Arg47, and SEQ ID NO: 6 (alias SAm2), which 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of modulating signals in T cells comprising a streptavidin based reagent as taught by Matic and Schmidt, and substitute the streptavidin mutein of SEQ ID NOs:4 or 6 as taught by Korndorfer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Korndorfer because of their increased affinity compared to the Strep-tag of Schmidt.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 171-181, and 199 are rejected under 35 U.S.C. 103 as being unpatentable over Matic et al., (Nano Letters, 2013, 13:5090-5097), in view of Carl et al., (US2017/0052176, filed 4/30/2015, see IDS filed 6/25/2019)
[AltContent: textbox ([img-media_image1.png])]In regard to claim 171, Matic teaches a method of modulating signals in T cells, the method comprising:
Incubating a composition comprising target CD4+ T cell in the presence of an anti-CD3 stimulatory agent that is reversibly bound to a first reagent (AuNP) via a first binding partner (NTA-His6-Protein G) (see Abstract figure excerpt adjacent), 

wherein the support is a stationary phase (glass substrate) present in a 4-well Teflon chamber (see p. 3 of Supporting Information), and
the incubation is carried out under conditions whereby the stimulatory agent specifically binds to a molecule expressed on the surface of the T cells, thereby inducing or modulating a signal in the target cells.
In regard to claim 146, since Matic teaches the stimulatory agent (anti-CD3 antibody) that binds to and immobilizes the target T cells to the support is reversed with imidazole, then the T cells themselves are also reversibly immobilized (p. 9, of SI).
In regard to claims 172-173 and 177, as stated supra, Matic teaches the stimulatory agent is and anti-CD3 antibody.
In regard to claims 173-176, as stated supra, Matic teaches that the incubation is further carried out in the presence of a second stimulatory agent (anti-CD28 antibody) that is reversible bound to a second reagent and is capable of binding to a second molecule expressed on the surface of the T cell and enhances the stimulatory signal of the anti-CD3 antibody (p. 5092, col 2).
In regard to claim 178, as stated supra, Matic teaches the reagent comprises an agent capable of binding to an oligohistidine affinity tag.
In regard to claim 199, as stated supra, Matic teaches the container is a 4-well chamber, wherein well dimension correspond to a 96 well plate format (p. 3 of SI), which are shaped as cylindrical columns.

In regard to claim 171, Carl teaches methods of isolating target T cells from other blood cells comprising CD3 antibodies being reversibly bound by a streptavidin based system (Abstract, [0056, 0068, 0102], Example 10, see Fig. 1).
In regard to claims 178-179 and 181, as stated supra, Carl teaches that the antibody is reversibly bound to a reagent that comprises a streptavidin mutein that reversibly binds a streptavidin binding peptide ([0053-0058], see Fig. 1).
In regard to claims 180 and 181, similar to Matic with imidazole, Carl teaches the method further comprises adding biotin to disrupt the reversible binding between the agents and reagents ([0056, 0058-0060], Fig. 1), which would have been an obvious step in order to use the active cells for therapeutic purposes (p. 5090 of Matic).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of modulating signals in T cells comprising incubating the cells in the presence of anti-CD3 and anti-CD28 stimulatory agents that are reversibly bound to a support as taught by Mitac, and (1) combine the step of washing away unwanted cells, and (2) substitute the his-tag based reversible reagent with the strep mutein based reversible agent as taught by Carl with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carl for several reasons. First, Carl teaches the washing steps allows target T cells to be purified and immobilized for stimulation in a “single positive selection” step ([0007], Example 10), compared to the two steps of Matic. Note that it has been held that In re Karlson, 136 USPQ 184. Second, Carl teaches that the streptavidin based multimerization reagents allow for increased avidity of antibody binding to target cells [0053, 0072], thereby allowing a stronger complex to form between the cells and the support.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARTHUR S LEONARD/Examiner, Art Unit 1633